

115 S3574 IS: Alleviating Stress Test Burdens to Help Investors Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3574IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Financial Stability Act of 2010 to provide relief to nonbanks from certain stress test
			 requirements under that Act.
	
 1.Short titleThis Act may be cited as the “Alleviating Stress Test Burdens to Help Investors Act”. 2.Stress test relief for nonbanks Section 165(i)(2) of the Financial Stability Act of 2010 (12 U.S.C. 5365(i)(2)) is amended—
 (1)in subparagraph (A), in the second sentence, by striking are regulated by a primary Federal financial regulatory agency and inserting whose primary financial regulatory agency is a Federal banking agency or the Federal Housing Finance Agency;
 (2)in subparagraph (C), in the matter preceding clause (i), by striking Each Federal primary financial regulatory agency and inserting Each Federal banking agency and the Federal Housing Finance Agency; and (3)by adding at the end the following:
				
 (D)SEC and CFTCThe Securities and Exchange Commission and the Commodity Futures Trading Commission may each issue regulations requiring financial companies with respect to which they are the primary financial regulatory agency to conduct periodic analyses of the financial condition, including available liquidity, of such companies under adverse economic conditions..
			